Citation Nr: 0609596	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-24 086	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, and from April 1985 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied separate ratings for both 
ears for bilateral tinnitus.  The veteran appealed, 
contending that he was entitled to separate ratings for both 
ears; i.e., that he was entitled to a rating in excess of 10 
percent for his service-connected tinnitus, which is how the 
Board has characterized the issue on appeal.

The Board notes that by a January 2004 statement, the veteran 
raised a claim of entitlement to an increased rating for his 
service-connected bilateral pes planus, and that his 
representative also addressed this claim in a December 2005 
statement.  As the documents assembled for the Board's review 
does not reflect that this claim has been adjudicated below, 
this issue is referred to the RO for appropriate action.

As an additional matter, the Board notes that the veteran had 
also submitted a timely Notice of Disagreement to a July 2002 
rating decision which, among other things, denied service 
connection for a cervical spine disability.  However, service 
connection was subsequently established for this disability 
by a November 2002 rating decision, which resolved the issue.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Granted, he also submitted a timely Notice of Disagreement to 
the initial noncompensable (zero percent) rating assigned for 
this disability, but subsequently indicated in a May 2003 
statement that he was satisfied with an April 2003 rating 
decision and concurrent Statement of the Case (SOC) which 
assigned a 10 percent rating effective January 1, 2002, and a 
20 percent rating from March 7, 2003.  Therefore, this issue 
is not currently before the Board.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant, through his 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

By a December 2005 statement submitted through his authorized 
representative, the veteran reported that he wanted to 
withdraw his appeal on the issue of entitlement to an 
increased rating for his service-connected tinnitus.  As 
such, he has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


